Citation Nr: 0019476	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-39 885	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for amputation of the 
left thumb at the distal phalanx.  

2.  Entitlement to service connection for residuals of a 
contusion and abrasion of the left thigh.  

3.  Entitlement to service connection for skin cancer due to 
asbestos exposure.  

4.  Entitlement to service connection for a pulmonary disease 
due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served with the Merchant Marines during World 
War II.  The service department has certified the following 
dates as the veteran's periods of active duty for VA benefit 
purposes:  September 20, 1943, to April 19, 1944 (for service 
aboard the USS Simon Willard); July 24, 1944, to November 3, 
1944 (for service aboard the USS Alcoa Cutter); and June 6, 
1945 to August 15, 1945 (for service aboard the USS Walter M. 
Christiansen).  

The current appeal arises from a September 1995 rating action 
of the New York, New York, regional office (RO).  In that 
decision, the RO, in pertinent part, denied service 
connection for an amputation of the left thumb at the distal 
phalanx and for a contusion and abrasion of the left thigh.  
Furthermore, in an October 1996 rating action, the 
St. Petersburg, Florida, RO, in relevant part, denied service 
connection for skin cancer and pulmonary hypertension, both 
claimed to be the result of exposure to asbestos during 
service. In subsequent statements, the veteran explained that 
the pulmonary hypertension issue should actually be defined 
as entitlement to service connection for a pulmonary disease 
due to asbestos exposure.  The March 1997 supplemental 
statement of the case included this asbestos claim as desired 
by the veteran.  The veteran currently resides within the 
jurisdiction of the St. Petersburg RO.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that the traumatic amputation of his left thumb 
at the distal phalanx is associated with his qualifying 
service.  

2.  The veteran has not submitted competent medical evidence 
establishing that he has current the residuals of a contusion 
and abrasion of his left thigh are associated with his 
qualifying service.  

3.  The veteran has not submitted competent medical evidence 
establishing that his basal cell carcinoma is associated with 
asbestos exposure during his qualifying service.  

4.  The veteran has not submitted competent medical evidence 
establishing that he has a pulmonary disease associated with 
asbestos exposure during his qualifying service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
amputation of the left thumb at the distal phalanx, residuals 
of a contusion and abrasion of the left thigh, skin cancer 
due to asbestos exposure, and a pulmonary disease due to 
asbestos exposure are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Additionally, service connection may be granted for a chronic 
disease, i.e. malignant tumors, which becomes manifest to a 
compensable degree within one year after a veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1999).

The threshold question to be determined is whether the 
veteran has submitted a well-grounded claim.  A veteran who 
submits a claim for benefits to VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his or her 
claim, and the claim must fail.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).  

Specifically, a veteran must demonstrate three elements to 
establish that his or her service connection claim is well 
grounded.  First, the veteran must present medical evidence 
of a current disability.  Second, the veteran must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the veteran must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps. v. Gober, 126 F.3d at 1468-1469.  

The United States Court of Appeals for Veterans Claims has 
held that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Amputation of the Left Thumb

The available pertinent medical records and logs show that 
the veteran was hospitalized at a United States Marine 
hospital on December 30, 1942.  The clinical history shows 
that he sustained a traumatic amputation of his left thumb 
when, while pulling in a rope attached to a tug from a barge, 
the tug pulled away from the barge before he could let go of 
the rope.  As a result, his left thumb was crushed between 
the rope and the side of the tug and bled severely.  At that 
time he was service aboard the tugboat Arundel in New York.  
The records from the ships upon which the veteran served 
during his qualifying service do not reflect an injury to his 
left thumb.

To summarize, lay statements and testimony describing 
symptoms of a disability or an in service injury are 
considered competent evidence.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause. See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

The evidence shows that that the traumatic amputation of his 
left thumb did not occur during a recognized period of active 
duty as certified by the appropriate service department.  
Additionally the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which reflects that the preservice traumatic 
amputation of his left thumb underwent a chronic increase in 
severity during his periods of recognized service.  
Accordingly, the claim is not well grounded and must be 
denied.  

Residuals of a Contusion and Abrasion of the Left Thigh

According to available pertinent medical records, in the same 
accident, which resulted in the traumatic amputation of the 
veteran's thumb in December 1942, the veteran also injured 
his left thigh when he was knocked down and hit his left 
thigh against the side of the tug "very hard."  Examination 
of the veteran's left thigh at that time showed a large 
abrasion, a hematoma, painful movement of the thigh, and an 
inability to stand on the leg.  No bone deformity or crepitus 
was felt.  A diagnosis of a contusion of the left thigh and 
an abrasion of the left thigh was made.  In December 1945, 
the veteran reported that, while aboard a tug approximately 
two-and-a-half years ago, he had injured his left leg.  The 
December 1945 examination demonstrated the presence of a 
large flacid mass in the anterior lateral aspect of the 
veteran's leg, the ability to flex and to extend the leg 
without difficulty, and no tenderness upon palpation.  

The veteran received intermittent treatment at VA facilities 
from 1992 to 1997.  These records contain no findings 
relative to any residuals of the contusion and abrasion the 
left thigh.   

To summarize, lay statements and testimony describing 
symptoms of a disability or an in service injury are 
considered competent evidence.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause. See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

In this regard, the evidence of record shows that contusion 
and an abrasion to his left thigh occurred during an 
unrecognized period of active service.  The veteran has not 
submitted any competent medical evidence, nor is there any 
competent medical evidence of record, which establishes the 
presence of a current residual disability of the contusion 
and abrasion of the veteran's left thigh.  Accordingly, the 
claim is not well grounded and must be denied.  

Skin Cancer due to Asbestos Exposure

Throughout the current appeal, the veteran has asserted that 
he incurred skin cancer as a result of exposure to asbestos 
during service.  The service medical records reflect no 
finding diagnostic of skin cancer.   The service 
administrative records reflect that he had recognized active 
duty of approximately one year service aboard four vessels in 
the Merchant Marines.  

Following service he was hospitalized at a VA facility in 
July 1992 during which time he underwent an excision of 
recurrent basal cell carcinoma from the right eyebrow with a 
skin graft.  Subsequently, at a December 1996 outpatient 
treatment session, the veteran reported that he had 
previously had skin cancer on his right eyebrow as a result 
of asbestos exposure while serving aboard various ships.  

To summarize, lay statements and testimony describing 
symptoms of a disability or an in service injury are 
considered competent evidence.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause. See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Despite the veteran's assertions in the present case that he 
incurred basal cell carcinoma as a result of exposure to 
asbestos during his qualifying service, the fact remains that 
the veteran has not submitted any competent medical evidence, 
nor is there any competent medical evidence of record, which 
establishes such a nexus.  Without competent evidence of an 
association between the veteran's basal cell carcinoma and 
exposure to asbestos during a qualifying period of active 
service, his claim is not well grounded and must be denied.  

Pulmonary Disease due to Asbestos Exposure

Throughout the current appeal, the veteran has asserted that 
he incurred a pulmonary disease as a result of exposure to 
asbestos during service.  Available pertinent medical records 
reflect treatment for mild bronchitis in November 1994 and 
pulmonary hypertension in August 1996.  Subsequent pulmonary 
testing completed in September and October 1996 demonstrated 
no signs of active diseases, including pneumonia.  In October 
1996, the veteran was treated for an upper respiratory 
infection.  In the following month, he complained of 
congestion.  Also in November 1996, the veteran's daughter 
"relate[d] . . . recurrent bronchitis."  

To summarize, lay statements and testimony describing 
symptoms of a disability or an in service injury are 
considered competent evidence.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause. See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Despite the veteran's assertions in the present case that he 
incurred a pulmonary disease as a result of exposure to 
asbestos during his qualifying service, the fact remains that 
the veteran has not submitted any competent medical evidence, 
nor is there any competent medical evidence of record, which 
establishes such a nexus.  In this regard, the Board 
acknowledges that the discharge instructions from the 
veteran's August 1996 VA hospitalization include the 
diagnosis of pulmonary hypertension with the annotation 
"[secondary to] asbestos exposure?"  

Significantly, however, neither the discharge summary report 
from this hospitalization, nor any other medical report of 
record, contains competent evidence of an association between 
any pulmonary disease, including pulmonary hypertension, and 
exposure to asbestos during qualifying service.  Without 
competent evidence of a pulmonary disease, including 
pulmonary hypertension, associated with asbestos exposure 
during a qualifying period of active service, the veteran's 
claim is not well grounded and must be denied.  


ORDER

The claim for service connection for amputation of the left 
thumb at the distal phalanx is denied.  

The claim for service connection for residuals of a contusion 
and abrasion of the left thigh is denied.  

The claim for service connection for skin cancer due to 
asbestos exposure is denied.  

The claim for service connection for a pulmonary disease due 
to asbestos exposure is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

